DETAILED ACTION
The office action is a response to an application filed on August 04, 2020, wherein claims 1-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 9-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin; Yanan (Lin hereafter) (US 20200112976 A1).

Regarding Claim 1, Lin teaches, a communication method carried out by a terminal, the method comprising:
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs.  Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device (first indication information sent by a network device,), that instructs the terminal to activate a first BWP in the at least one BWP (indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP) (Lin; [0047] S110, a terminal device receives first indication information sent by a network device, where the first indication information indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP);
activating, in accordance with the BWP indication information, the first BWP (Lin; [0048] S120, the terminal device determines the semi-persistent scheduling resource within the first BWP according to the first indication information); and
activating, the SPS resource on the activated first BWP (Lin; [0049] S130, the terminal device performs data transmission on the semi-persistent scheduling resource within the first BWP with the network device).

Regarding Claim 6, Lin teaches, a communication method, carried out by a terminal, the method comprising:
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs.  Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device, that instructs the terminal to deactivate a first BWP in the at least one BWP (Lin; [0054] When the network device configures a plurality of BWPs for the terminal device, the network device may cause the terminal device to switch between a plurality of BWPs by sending an instruction to the terminal device, that is, by deactivating the current one BWP and activating another BWP); and
releasing, the SPS resource on the first BWP (Lin; [0049] S130, the terminal device performs data transmission on the semi-persistent scheduling resource within the first BWP with the network device).

Regarding Claim 11, Lin teaches, An apparatus comprising:
 a processor (Lin; fig.6), and
a memory having processor-executable instructions stored thereon, which when executed by the processor, cause the apparatus to carry out a communication method comprising (Lin; fig.6):
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs. Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device (first indication information sent by a network device,), that instructs the terminal to activate a first BWP in the at least one BWP (indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP) (Lin; [0047] S110, a terminal device receives first indication information sent by a network device, where the first indication information indicates that data is capable of being transmitted on a semi-persistent scheduling resource within a first bandwidth part BWP);
activating, in accordance with the BWP indication information, the first BWP (Lin; [0048] S120, the terminal device determines the semi-persistent scheduling resource within the first BWP according to the first indication information); and
(Lin; [0049] S130, the terminal device performs data transmission on the semi-persistent scheduling resource within the first BWP with the network device).

Regarding Claim 16, Lin teaches,   a terminal device comprising:
a processor(Lin; fig.6), and
a memory having processor-executable instructions stored thereon, which when
executed by the processor, cause the device to carry out a  method comprising (Lin; fig.6):
receiving,  a bandwidth part (BWP) configuration message, from a network device (the network can configure one or more BWPs for the terminal), that is used to configure a semi-persistent scheduling (SPS) resource of at least one BWP (SPS resource should be respectively allocated for each BWP) (Lin; [0044] … In a RRC connection state, the network can configure one or more BWPs for the terminal.…[0045] … different BWPs have different frequency bands, the SPS resource allocated by the network is of course not applicable to all BWPs. Therefore, the corresponding SPS resource should be respectively allocated for each BWP);
receiving, a BWP indication information from the network device, that instructs the terminal to deactivate a first BWP in the at least one BWP ([0054] When the network device configures a plurality of BWPs for the terminal device, the network device may cause the terminal device to switch between a plurality of BWPs by sending an instruction to the terminal device, that is, by deactivating the current one BWP and activating another BWP); and
releasing, the SPS resource on the first BWP (Lin; [0049] S130, the terminal device performs data transmission on the semi-persistent scheduling resource within the first BWP with the network device).

Regarding Claims 4, 9, 14 and 19, Lin teaches, the claim 1,6, 11  and 16, wherein the BWP configuration message comprises a configuration for each one of the at least one BWP, wherein the configuration for each one of the at least one BWP comprises:
(Lin; [0055] … information of a BWP to be activated may be informed, for example, the information may be an identifier,), and
a frequency domain resource information indicating a frequency domain location of the BWP (Lin; [0055] …at least one of a central frequency point, bandwidth information).

Regarding Claims 5 and 15 Lin teaches, the claim 1 and 11, wherein the BWP configuration message comprises a SPS configuration for each one of the at least one BWP, wherein the SPS configuration for each one of the at least one BWP comprises;
a period information of the SPS resource (Lin; [0065] …the network device may configure the SPS resources within the different BWPs in advance… may configure a period,),
a frequency domain location information of the SPS resource (Lin; [0050] … a frequency domain location of the SPS resource or a period of the SPS resource may be configured under each BWP.), and
a modulation and coding scheme information (Lin; [0065] … the network device may configure the SPS resources within the different BWPs in advance, for example, may configure a period, a frequency domain resource, or may also be various parameters such as Modulation and Coding Scheme (MCS) for transmitting data).

Regarding Claims 10 and 20, Lin teaches, the  claim 6 and 16, wherein the BWP configuration message comprises a SPS configuration for each one of the at least one BWP, wherein the SPS configuration for each one of the at least one BWP comprises;
a period information of the SPS resource (Lin; [0065] …the network device may configure the SPS resources within the different BWPs in advance… may configure a period),

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 2, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Park et al. (Park hereafter) (US 20160262099 A1) and  in further view of  Novlan et al. (Novlan hereafter) (US 20190053235 A1).

Regarding Claims 2, 7, and 17, Lin teaches, the claim 1, 6 and 16, further comprising: 
Lin fails to explicitly teach, receiving a deactivation indication that is used to deactivate a carrier component
However, in the same field of endeavor, Park  teaches, receiving a deactivation indication, that is used to deactivate a carrier component (Park; [0056] …carrier management-command (CM-CMD), carrier management-indication (CM-IND)) that should be transmitted or received between the base station and the terminal to activate or deactivate the secondary carriers) ; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Park in order to support the terminal  supporting a multi-carrier to allocate one carrier as a single mode (Park; [0053]).
Lin-Park fails to explicitly teach, determining, that at least one BWP on the inactive carrier component is not valid
However, in the same field of endeavor, Novlan  teaches, determining,  that at least one BWP on the inactive carrier component is not valid (Novlan; [0053] … during T2 the BWP 402 can be active and the BWP 404 can be inactive. Even though the BWP 402 is active, the UE is not expected to receive PDCCH/PDSCH on the BWP 404 during T2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Park to include the above recited limitations as taught by Novlan in order to determine an appropriate measurement pattern autonomously (Novlan; [0055]).

Regarding Claims 21 and 22, Lin-Park-Novlan teaches, the claim 2 and 7, wherein determining that at least one BWP on the inactive carrier component is not valid comprises:
Lin-Park fails to explicitly teach, determining that an active BWP on the inactive carrier component is not valid.
However, in the same field of endeavor, Novlan  teaches, determining,  that at least one BWP on the inactive carrier component is not valid (Novlan; [0053] … during T2 the BWP 402 can be active and the BWP 404 can be inactive. Even though the BWP 402 is active, the UE is not expected to receive PDCCH/PDSCH on the BWP 404 during T2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin-Park to include the above recited limitations as taught by Novlan in order to determine an appropriate measurement pattern autonomously (Novlan; [0055]).

Claims 3, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda et al. (Takeda hereafter) (US 20200213065 A1).

Regarding Claims 3, 8, and 18, Lin teaches, the claim 1, 6, and 16, 
Lin fails to explicitly teach, further comprising: sending, a BWP feedback information, to the network device, that indicates that the terminal successfully received the BWP indication information
However, in the same field of endeavor, Takeda teaches, sending, a BWP feedback information, to the network device, that indicates that the terminal successfully received the BWP indication information (Takeda; [0045] …CORESET is associated with both of a DL BWP and a UL BWP... a PUSCH of the associated UL BWP. Furthermore, HARQ-ACK that responds to reception of the PDSCH is transmitted in the associated UL BWP).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lin to include the above recited limitations as taught by Takeda in order to transmit a transmission acknowledgement signal (Takeda; [0058]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/               Examiner, Art Unit 2416       

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416